           Case 1:20-cv-04690-JGK Document 22 Filed 03/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      3/16/2021


TRUSTEES OF THE NEW YORK CITY DISTRICT
COUNCIL OF CARPENTERS PENSION FUND,
WELFARE FUND, ANNUITY FUND, AND
APPRENTICESHIP, JOURNEYMAN                                                20-CV-04690 (JGK)(SN)
RETRAINING, EDUCATIONAL AND INDUSTRY
FUND, et al.,                                                                      ORDER

                                            Plaintiffs,

                          -against-

ARCHITECTURAL BUILDING & DESIGN, INC.,
et al.,

                                            Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        On Monday, March 15, 2021, the Honorable John G. Koeltl assigned this matter to my

docket for settlement. In light of the Court’s busy calendar, settlement conferences must

generally be scheduled at least six to eight weeks in advance. The Court will likely be unable to

accommodate last-minute requests for settlement conferences, and the parties should not

anticipate that litigation deadlines will be adjourned in response to late requests for settlement

conferences. The parties are directed to contact Courtroom Deputy Rachel Slusher by email at

Rachel_Slusher@nysd.uscourts.gov with three (3) mutually convenient dates, to schedule a

settlement conference for a time when they believe it would be productive.

        The parties should assume that the settlement conference will be conducted by telephone

using a platform that will allow the Court to hold confidential conversations with counsel and the
          Case 1:20-cv-04690-JGK Document 22 Filed 03/16/21 Page 2 of 2




party representative(s) for each side.

SO ORDERED.


DATED:         March 16, 2021
               New York, New York




                                         2
